DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 25-44 are presented for examination.
Claim(s) 1-24 has/have been canceled.
Responsive to communication filed on 11/30/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered and they are persuasive in part and not persuasive in part. 

Applicant argues on pages 7-11 of the remarks:  Regarding claim 25-44, the rejections under 35 USC 103 should be withdrawn because at least none of the cited prior art teaches deviation of controller behavior from an acceptable operational 

Examiner’s response:  The Examiner agrees.  Accordingly, the rejections under 35 USC 103 are withdrawn.

Applicant argues on pages 11-12 of the remarks:  Regarding claims 25-44, the double patenting rejections should be withdrawn because claim 25 recites “the controller is configured to link execution of current software on the controller to execution of an instruction contained in the delta file”, which constitutes a distinction from the patens and applications relied on in the double patenting rejection.

Examiner’s response:  The Examiner respectfully disagrees.  The US Patents relied upon in the double patenting rejections recite subject matter that would anticipate or obviate the claimed “the controller is configured to link execution of current software on the controller to execution of an instruction contained in the delta file”.
Regarding US Patent 10,990,383, it recites “the controller is configured to link execution of the current software to execution of an instruction contained in the delta file” in claim 1.
Regarding US Patent 10,866,853, it recites “the controller to link execution of current code stored on the controller with execution of a segment of code from the delta file” in claim 1.

Regarding US Patent 10,866,802, it recites “the control action includes sending a delta file to the controller, the delta file being configured to change software on a single memory component of the controller to an updated version without interrupting execution of a code segment of the single memory component of the controller” in claim 1.
Regarding US Patent 11,029,946, it recites “the updating causes linking of execution of at least one code segment of the multidimensional delta file to the existing code of the current controller software” in claim 1.
Regarding US Patent 10,678,627, it recites “the identified controller software change is configured to adjust the first controller from executing a first version of controller software to a second version of controller software” in claim 1.
Regarding US Patent 10,642,679, it recites “updating a plurality of memory addresses associated with the single memory of the controller based on the multidimensional delta file” in claim 1.
Regarding US Patent 10,585,661, it recites “the identified controller software change is configured to adjust the first controller from executing a first version of controller software to a second version of controller software” in claim 1.

Regarding US Patent 10,481,899, it recites “the identified controller software change is configured to adjust the at least one controller from executing a first version of controller software to a second version of controller software” in claim 1.
Regarding US Patent 10,416,989, it recites “adjust the at least one controller from executing a first version of controller software to a second version of controller software” in claim 1.
Regarding US Patent 10,303,460, it recites “adjust the ECU from executing a first version of ECU software to a second version of ECU software” in claim 1.
Regarding US Patent 10,303,460, it recites “adjust the ECU from executing a first version of ECU software to a second version of ECU software” in claim 1.
Each of these recitations would make “the controller is configured to link execution of current software on the controller to execution of an instruction contained in the delta file” obvious to a person having ordinary skill.  Accordingly, the Double Patenting rejections are not withdrawn.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 25-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent Number 10,990,383.  Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent Number 10,990,383 claims substantially all the limitations of the instant claims and is a species of the broader genus in the instant claims.  See comparison of representative independent claims below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims of the two applications correspond as follows:
INSTANT APPLICATION
U.S. PATENT 10,990,383
25. (Currently Amended) A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for changing software on a controller, the operations comprising: accessing a delta file comprising memory-position-independent code in response to a detected deviation of controller behavior 



Claims 25-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent Number 10,866,853.  Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent Number 10,866,853 claims substantially all the limitations of the instant claims and is a species of the broader genus in the instant claims.  See comparison of representative independent claims below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims of the two applications correspond as follows:
INSTANT APPLICATION
US Patent Number 10,866,853
25. (Currently Amended) A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for changing software on a controller, the operations comprising: accessing a delta file comprising memory-position-independent code in response to a detected deviation of controller behavior from an acceptable operational envelope, the acceptable operational envelope 




Claims 25-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent Number 10,983,784.  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending US Patent Number 10,983,784 claims substantially all the limitations of the instant claims and is a species of the broader genus in the instant claims.  See comparison of representative independent claims below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims of the two applications correspond as follows:
INSTANT APPLICATION
US Patent Number 10,983,784
25. (Currently Amended) A non-transitory computer readable medium including 

12. The non-transitory computer readable medium of claim 1, wherein the prompt is received in response to activity data related to the controller deviating from expected controller activity data. 


Claims 25-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent Number 10,866,802.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims of the two applications correspond as follows:
INSTANT APPLICATION
US Patent Number 10,866,802
25. (Currently Amended) A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for changing software on a controller, the operations comprising: accessing a delta file comprising memory-position-independent code in response to a detected deviation of controller behavior from an acceptable operational envelope, the acceptable operational envelope being based on controller activity data; configuring the memory-position-independent code to execute on the controller; and providing the delta file to the controller, wherein the controller is configured to link execution of current software on the controller to execution of an instruction contained in the delta file.
    1. A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for identifying controller anomalies, comprising: receiving first data representing real-time processing activity of a controller; receiving second data relating to processing activity of at least one other controller; comparing the real-time processing activity data with the second data, to identify, based on a deviation between the real-time processing activity data and the second data, at least one anomaly in the real-time processing activity of the controller; and implementing a control action for the controller when the at least one anomaly is identified based on the deviation; wherein the control action includes sending a delta file to the controller, the delta file being configured to change software on a single memory component of the controller to an updated version without interrupting execution of a code segment of the single memory component of the controller. 



Claims 25-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 11,029,946.  Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent No. 11,029,946 claims substantially all the limitations of the instant claims and is a species of the broader genus in the instant claims.  See comparison of representative independent claims below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims of the two applications correspond as follows:
INSTANT APPLICATION
US Patent No. 11,029,946
25. (Currently Amended) A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for changing software on a controller, the operations comprising: accessing a delta file comprising memory-position-independent code in response to a detected deviation of controller behavior from an acceptable operational envelope, the acceptable operational envelope being based on controller activity data; configuring the memory-position-independent code to execute on the controller; and providing the delta file to the controller, wherein the controller is configured to link execution of current software on the controller to execution of an instruction contained in the delta file.
1. A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for performing changes to current controller software while a controller is operating, comprising: receiving, at the controller while the controller is operating, a multidimensional delta file, the multidimensional delta file having a plurality of deltas, storing, while the controller is operating, the multidimensional delta file in a first location of a single memory of the controller while simultaneously executing a code segment of existing code of the current controller software stored in a second location of the single memory, wherein the multidimensional delta file is stored in an additive manner adjacent to 
10. (Previously Presented) The non-transitory computer readable medium of claim 21, wherein the receiving of the multidimensional delta file is in response to an identification of an anomalous behavior associated with the controller.


Claim(s) 25-44 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,678,627 (‘627 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘627 Patent contains substantially all the limitations of the instant claims and is a species of the broader genus in the instant claims.  See comparison of representative independent claims below.
Instant Application
‘627 Patent
25. (Currently Amended) A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for changing software on a controller, the operations comprising: accessing a delta file comprising memory-position-independent code 
.


Claim(s) 25-44 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,649,839 (‘839 Patent). Although the claims at issue are not identical, they are not patentably distinct from each the ‘839 Patent contains substantially all the limitations of the instant claims and is a species of the broader genus in the instant claims.  See comparison of representative independent claims below.
Instant Application
‘839 Patent
25. (Currently Amended) A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for changing software on a controller, the operations comprising: accessing a delta file comprising memory-position-independent code in response to a detected deviation of controller behavior from an acceptable operational envelope, the acceptable operational envelope being based on controller activity data; configuring the memory-position-independent code to execute on the controller; and providing the delta file to the controller, wherein the controller is configured to link execution of current software on the controller to execution of an instruction contained in the delta file.
1. A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for identifying controller anomalies, comprising: receiving data representing real-time processing activity of a controller; receiving comparable data relating to processing activity of at least one other controller deemed comparable in functionality to the controller; comparing the real-time processing activity data with the comparable data, to identify, based on a deviation between the real-time processing activity data and the comparable data, at least one anomaly in the real-time processing activity of the controller; and implementing a control action for the controller when the at least one anomaly is identified based on the deviation; wherein: the control action includes changing software of a first version on the controller based on a delta file corresponding to a second version of the software on the controller, and the delta file comprises position-independent code.


(s) 25-44 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10,642,679. Although the claims at issue are not identical, they are not patentably distinct from each other because the 10,642,679 Patent contains substantially all the limitations of the instant claims and is a species of the broader genus in the instant claims.  See comparison of representative independent claims below.
Instant Application
10,642,679 Patent
25. (Currently Amended) A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for changing software on a controller, the operations comprising: accessing a delta file comprising memory-position-independent code in response to a detected deviation of controller behavior from an acceptable operational envelope, the acceptable operational envelope being based on controller activity data; configuring the memory-position-independent code to execute on the controller; and providing the delta file to the controller, wherein the controller is configured to link execution of current software on the controller to execution of an instruction contained in the delta file.
1. A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for performing changes to current software while a controller is operating, comprising: receiving, at the controller while the controller is operating, a multidimensional delta file, the multidimensional delta file having a plurality of dimensions comprising at least one of: a source dimension, a binary dimension, and a map dimension, wherein one or more of the plurality of dimensions are generated based on identified differences between a plurality of attributes of a software change for the controller and a corresponding plurality of attributes of the current software stored on the controller; storing, while the controller is operating, the multidimensional delta file in an available memory location in a single memory of the controller while simultaneously executing a code segment of existing code from the current software stored on the controller; .


Claim(s) 25-44 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-16 of U.S. Patent No. 10,585,661. Although the claims at issue are not identical, they are not patentably distinct from each other because the 10,585,661Patent contains substantially all the limitations of the instant claims and is a species of the broader genus in the instant claims.  See comparison of representative independent claims below.
Instant Application
10,585,661 Patent
25. (Currently Amended) A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for changing software on a controller, the operations comprising: accessing a delta file comprising memory-position-independent code in response to a detected deviation of controller behavior from an acceptable operational envelope, the acceptable operational envelope being based on controller activity data; configuring the memory-position-independent code to execute on the controller; and providing the delta file to the controller, wherein the controller is configured to link execution of 
.


Claim(s) 25-44 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,514,976. Although the claims at issue are not identical, they are not patentably distinct from each other because the 10,514,976 Patent contains substantially all the limitations of the instant claims and is a species of the broader genus in the instant claims.  See comparison of representative independent claims below.
Instant Application
10,514,976 Patent
25. (Currently Amended) A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for changing software on a controller, 
.


Claim(s) 25-44 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10,481,899. Although the claims at issue are not identical, they are not patentably distinct from each other because the 10,481,899 Patent contains substantially all the limitations of the instant .
Instant Application
10,481,899 Patent
25. (Currently Amended) A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for changing software on a controller, the operations comprising: accessing a delta file comprising memory-position-independent code in response to a detected deviation of controller behavior from an acceptable operational envelope, the acceptable operational envelope being based on controller activity data; configuring the memory-position-independent code to execute on the controller; and providing the delta file to the controller, wherein the controller is configured to link execution of current software on the controller to execution of an instruction contained in the delta file.
1. A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for automatically providing software changes, comprising: receiving controller activity data from at least one controller, the controller activity data corresponding to actual operation of the at least one controller; determining a software vulnerability affecting the at least one controller, the software vulnerability being determined based on a deviation between the received controller activity data and expected controller activity data; identifying a controller software change based on the determined software vulnerability, wherein the identified controller software change is configured to adjust the at least one controller from executing a first version of controller software to a second version of controller software by updating a program counter of the at least one controller to skip a segment of code of the first version of controller software; and sending a multi-dimensional delta file configured to change software on the at least one controller based on the identified controller software change, wherein: the multi-dimensional delta file comprises at least one of a binary data dimension, a source attribute .


Claim(s) 25-44 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,416,989. Although the claims at issue are not identical, they are not patentably distinct from each other because the 10,416,989 Patent contains substantially all the limitations of the instant claims and is a species of the broader genus in the instant claims.  See comparison of representative independent claims below.
Instant Application
10,416,989 Patent
25. (Currently Amended) A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for changing software on a controller, the operations comprising: accessing a delta file comprising memory-position-independent code in response to a detected deviation of controller behavior from an acceptable operational envelope, the acceptable operational envelope being based on controller activity data; configuring the memory-position-independent code to execute on the controller; and providing the delta file to the controller, wherein the controller is 
.



Claim(s) 25-44 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10,303,460. Although the claims at issue are not identical, they are not patentably distinct from each other because the 10,303,460 Patent contains substantially all the limitations of the instant claims and is a species of the broader genus in the instant claims.  See comparison of representative independent claims below.
Instant Application
10,303,460 Patent
25. (Currently Amended) A non-transitory computer readable medium including instructions that, when executed by at least one 
.


Claim(s) 25-44 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10,303,460. Although the claims at issue are not identical, they are not patentably distinct from each other the 10,303,460 Patent contains substantially all the limitations of the instant claims and is a species of the broader genus in the instant claims.  See comparison of representative independent claims below.
Instant Application
10,303,460 Patent
25. (Currently Amended) A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for changing software on a controller, the operations comprising: accessing a delta file comprising memory-position-independent code in response to a detected deviation of controller behavior from an acceptable operational envelope, the acceptable operational envelope being based on controller activity data; configuring the memory-position-independent code to execute on the controller; and providing the delta file to the controller, wherein the controller is configured to link execution of current software on the controller to execution of an instruction contained in the delta file.
1. A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for automatically providing software changes to at least one vehicle, comprising: receiving Electronic Control Unit (ECU) activity data from the at least one vehicle, the ECU activity data corresponding to actual operation of the ECU in the at least one vehicle; determining a software vulnerability affecting the at least one vehicle, the software vulnerability being determined based on a deviation between the received ECU activity data and expected ECU activity data; identifying an ECU software change based on the determined software vulnerability; and sending a multi-dimensional delta file configured to change software on the ECU with the identified ECU software change wherein: the multi-dimensional delta file comprises position-independent code, the software on the ECU is mapped to a plurality of functional units, the ECU is configured to utilize a virtual file system (VFS) to manage and track one or more versions of each of the plurality of functional units, and the identified ECU software change comprises .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nickolov et al. US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199